—Judgment, *376Supreme Court, New York County (Felice Shea, J.), rendered March 20, 1992, convicting defendant, after jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 4 to 8 years, respectively, unanimously affirmed.
As defendant was present during the jury voir dire, had the opportunity to consult with his counsel before and after the challenges were registered during robing room conferences (at which he was not present), but was present in the courtroom when the parties’ challenges were formally effected, expressing his satisfaction therewith, defendant was not denied his right to be present at a material stage of his trial (People v Velasco, 77 NY2d 469, 473; People v Walker, 202 AD2d 312).
The trial court properly denied defendant’s request for a jury charge regarding a "prior inconsistent statement”, as no evidence was presented that the witness had verified the accuracy of the arresting officer’s memobook notation, described by the officer as his "interpretation” of what the witness (whose native language is not English) had told him hours before the entry was made (see, People v Barber, 186 AD2d 483, 484, lv denied 81 NY2d 836). Concur — Sullivan, J. P., Wallach, Rubin and Nardelli, JJ.